Citation Nr: 1635962	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-46 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  The Veteran filed a timely Notice of Disagreement (NOD) with the initial rating assigned in October 2008 and the RO issued a Statement of the Case (SOC) in October 2010.  The Veteran filed a timely VA Form 9 in November 2010.  

The Board remanded the claim in April 2013 for additional development.  A Supplemental SOC was prepared in December 2015 and the issue has been returned to the Board.  


FINDING OF FACT

Throughout the entire appellate period, the Veteran's PTSD with major depressive disorder more nearly approximates total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 100 percent for PTSD with major depressive disorder have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters sent in March 2008 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, with regard to an initial rating claim, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran and her representative.  

Additionally, the prior remand instructions were substantially complied with in regards to the claims being adjudicated.  In April 2013, the Board remanded the claims in order to provide the Veteran with an updated VA examination concerning her PTSD and major depression and to obtain and associate with the record any and all outstanding Social Security Administration (SSA) records.  The RO provided the Veteran with an examination in October 2015.  The RO requested the SSA records, but in May 2015, SSA responded and noted that the Veteran's records had been destroyed.  As such the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


a.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran is seeking an increased initial rating for her service-connected PTSD with major depressive disorder, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2016) as 70 percent from November 25, 2003.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

b.  Factual Background

Turning to the evidence of record, the Board notes that the Veteran has been seeking psychiatric treatment since approximately 2003.  Similarly, VA treatment records show that the Veteran has been seeking treatment for her acquired psychiatric disorders throughout the period on appeal.  

Private treatment records from Dr. R.B. include treatment for depression and PTSD beginning in April 2003.  In April 2003, the Veteran had her initial consultation.  The Veteran discussed her stressors from the military.  She discussed her employment and the stress it caused her.  The physician diagnosed her with adjustment disorder with anxiety.  Additional treatment records from Dr. R.B. show that she experienced additional stress, and in August 2003, the physician indicated that he believed she had PTSD. 

Private treatment records from December 2004 indicate that the Veteran endorsed flashbacks of nightmares.  The Veteran reported that there was a congressional inquiry at her place of employment and that she was treated poorly such that her old traumas of sexual abuse in the military resurfaced.  The Veteran reported feeling stressed, having nightmares, being depressed, experiencing memory problems, and having fatigue.  In January 2005, she reported similar symptoms and the physician noted that the Veteran was experiencing stressful events at her work and the "termination of her relationship with the Vet Center", which contributed to her depression.  In March 2005, the Veteran continued to report feelings of anxiety and anxiety attacks.  The Veteran's symptoms remained similar through August 2005, where she continued to report panic attacks, paranoia, fear, confusion, and anger.  She reported that she did not "want to be in her own skin."  She reported that when she felt that way, she went into a closet until she began feeling fearful about that.  She also reported becoming nasty and nagging toward her family.  She also reported that she had been swimming, reading, and walking.  She told the physician that she had taken her grandchildren fishing and had a good time.  She expressed pleasure in gardening, which gave her a sense of accomplishment.  

The physician also submitted a letter, dated in September 2005, detailing the background of his treatment for the Veteran.  The letter indicated that the Veteran began seeking treatment from the physician in 2003.  She was originally diagnosed with adjustment disorder with mixed features of anxiety and depression, ruling out PTSD.  However, he noted after further evaluation and the events that had occurred at the Veteran's Center, there was a trigger of her depression and PTSD.  He noted that her diagnoses were PTSD and major depression, recurrent, secondary to the PTSD.  The letter noted that the Veteran had a history of sexual harassment, sexual abuse, and physical abuse, including the abuse that occurred while she was on active duty.   

The Veteran continued seeking treatment from Dr. R.B. and records from May 2006 show that she struggled with losing her job and that when she thought about the situation, she becomes angry, upset, and hostile toward others.  She was able to rationalize her signs and symptoms and talked about how she helped other people with PTSD in the past.  June 2006 records show that the Veteran continued to struggle with depression.  

Dr. R.B. submitted another letter in June 2006.  He noted that the Veteran had been under his care for approximately one and a half or two years.  He recorded her stressor events and the recent termination from her employment.  In June 2007, she reported that she had been anxious and irritable.  

VA treatment records from January 2007 to May 2007 show that the Veteran continued to seek treatment for the symptoms from her PTSD and major depression.  During one treatment record, she reported mood swings and reported that she had frequently gone into the closet in the dark because she felt that nothing could bother her there.  At another May 2007 record, she reported that she was not depressed and that she was not overtly anxious.  She reported that she was sleeping fairly well with occasional nightmares.  

In April 2008, two family members submitted a statement on behalf of the Veteran.  With regard to her PTSD and major depression, the statement indicated that the Veteran was concerned with her clients but seemed to ignore her own needs.  When at home, the Veteran was often irritable and became angry easily.  At other times, she would withdraw and play computer games for hours.  The statement noted that the Veteran had increased stress due to her employment, after out-of-state Vet Center officials arrived for the investigation.  Then, in early December 2004, the letter noted that the Veteran began administrative leave.  

In May 2008, the Veteran's husband submitted a letter on her behalf related to her PTSD.  The Veteran noted that every time they are driving, she feels anxious and depressed if the car gets too close to the car in front of them or if someone is tailgating them.  The Veteran's husband noted that that the Veteran has trouble when he drives too close to the middle line or to the shoulder or when he is driving too fast or too slow.  The Veteran's husband also noted that the Veteran has increased nightmares and that her sleeping was so bad that she could not sleep at night and often wakes up screaming.  With the increase in her restless sleep, she was tired and angry.  Because of this, her depression was worse.  The Veteran's husband reported that the Veteran often sat for long periods and did nothing or started crying for no reason.  He noted that she often did not even know what made her start crying.  The Veteran's husband reported that he had to remind her to wash or comb her hair and to bathe.  He noted that she did not cook because she cannot get started.  He also noted that there are two rooms in their house that have boxes in them that had not been unpacked for over one year.  He further noted that each time they went to VA she became more anxious, depressed, and withdrawn. The Veteran's husband reported that the Veteran forgot the things she wants to discuss with the physicians and that she would get angry or defensive or she would cry.  He further indicated that the Veteran's PTSD and depression symptoms impact their marriage because it is difficult for him to communicate with the Veteran and that she became defensive, cried, or became more depressed.  He further noted that her antidepressant medication caused a lack of sex drive as well.  He reported her low feelings of self-worth and that she got angry about her depression.  

In May 2008, the Veteran submitted a letter on her own behalf concerning her PTSD and major depression.  She reported that she had problems with anxiety in the car based on the vehicle accident she was involved in during her active duty service.  She also reported that she got depressed for four or five days; during those periods she does not brush her teeth or change clothes.  She also reported that she had poor hygiene and did not notice the cleanliness of her home.  She also reported that she did not go anywhere and that her primary leisure activity was computer video games.  She reported that she forgot to plant or water her garden; she also reported that she had left boxes still packed in rooms of her house.  She reported that she wore hats instead of combing her hair at times and that she got so tired of being depressed that she had thoughts of suicide.  Her husband did not leave her alone for fear that she would kill herself.  She reported that she kept a loaded gun in her house to keep her safe.  She also stated that she did not like anyone behind her because she saw the person who rear-ended her vehicle in 1975 in her rear-view mirror.  The Veteran also indicated that she got angry at herself for being depressed and that she has angry outbursts at the dog, her husband, and the world.  She reported having anxiety attacks that caused her to hide in her closet in the dark for several hours or in the shelterbelt.  

Also in May 2008, the Veteran was provided a VA examination for her PTSD and major depression.  The examiner noted that the Veteran's husband was present for the examination and that the examination was based on a full review of the claims file and electronic records.  The Veteran described moderate to severe symptoms consistent with depression of eight on a scale from one to ten.  She reported active suicidal ideation, and she reported that she was actively suicidal on two occasions in the preceding year.  The examiner noted that the Veteran's depression did not appear to be present prior to her service in the military.  He also noted that the Veteran has had several medical problems that result in chronic pain.  She also reported traumatic events, including a motor vehicle accident from 1975.  The Veteran reported that she is depressed most days nearly all day.  She endorsed daily passive suicidal thoughts.  

On examination, the Veteran was casually dressed, her psychomotor activity was unremarkable, her speech was clear and coherent, her attitude was cooperative and friendly, her affect was flat and her mood was dysphoric.  The examiner noted that the Veteran was easily distracted and although she was able to concentrate when asked to do so, in daily life she reported being easily distracted especially while driving; she reported that she no longer drives.  The Veteran was oriented in all spheres and her thought content was suicidal.  She had no delusions and her judgment was normal.  She had normal insight.  She reported sleep impairment insofar as she had difficulty falling and staying asleep.  She reported being fatigued most days and noted that she had been prescribed sleep medication.  She reported that she was easily awakened and had a nightmare nearly every night.  The Veteran's husband reported that she kicks, screams, and talks in her sleep.  

The Veteran's husband reported that the Veteran makes inappropriate jokes and laughs uncontrollably when she should not be laughing; he reported that she acts like she is 12 instead of 60.  The Veteran interpreted proverbs appropriately.  She reported, however, that she had nonsensical thoughts.  The Veteran endorsed panic attacks weekly that last several hours.  She described more mild increases in anxiety that last for a few moments.  She reported that these symptoms have a significant impact on her relationship with her husband and can be a source of conflict for them.  The Veteran endorsed homicidal thoughts, which she described as being primarily surrounding her forced administrative leave.  She denied any intent, plan, or attempt.  She also endorsed suicidal thoughts.  The Veteran reported that they occur daily and that she runs and hides in a closet or out in the pasture.  She becomes suicidal when she ruminates on the past and the fear that she will lose "everything."  She stated that she has thought about killing herself with the same gun with which her father killed himself.  She reported that she was not presently suicidal and had not made any attempts.  The examiner noted that the Veteran's impulse control was poor.  She reported being quick to anger and that she throws things.  The Veteran also reported that she had difficulty "caring about" personal hygiene.  Her husband has to talk her into bathing.  

The examiner found that the Veteran's PTSD with major depression had a severe impact on household chores, grooming, shopping, bathing, and traveling.  Her self-feeding and engaging in sports or exercise were moderately impacted by her psychiatric disorders.  The Veteran exhibited a normal remote memory, recent memory, and immediate memory.  The examiner noted that, although her remote memory appeared to be intact, she has tended to minimize her symptoms.  With regard to employment, the examiner noted that the Veteran was forced to take her retirement as a result of a Congressional complaint; she told the examiner that the charges were dropped when she accepted her retirement.  

Finally, the examiner noted that the Veteran struggled with her major depression and PTSD symptoms, which have resulted in moderate to severe disruptions in her daily life.  The examiner noted that, before her military career, there is no record of psychiatric disorders.  The Veteran endorsed symptoms of depressed mood most of the day nearly every day, anhedonia, insomnia, hypersomnia, fatigue, excessive guilt, feelings of worthlessness, diminished ability to concentrate and make decisions, and suicidal ideation.  The Veteran's PTSD symptoms include recurrent and intrusive distressing recollections of the events, recurrent and distressing dreams of the events, flashbacks, psychological, and physiological reactivity with exposure to triggers, avoidance, emotionally detached, restricted range of affect, difficulty falling asleep, irritability, hypervigilance, and an exaggerated startle response.  The examiner stated that the Veteran was likely underreporting her difficulties and their impact on her life.  The examiner noted that there had been no remittance of symptoms although medication is reported to help with sleep and frequency of suicidal ideation.  The examiner noted that the Veteran struggles with significant PTSD and depressive symptoms and that they are a moderate to severe disruption in her daily life.  The examiner found that there was not total occupational and social impairment, but that the symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  With regard to thinking, the examiner noted that the Veteran tends to ruminate on the past, which often leads to panic or suicidal thoughts.  With regard to family relations, the examiner noted that the Veteran tends to escalate to a "panic attack" if she cannot find her husband in her house.  The examiner noted that, with regard to work, the Congressional complaint that led to the Veteran's early retirement exacerbated her symptoms of depression and PTSD.  Finally, with regard to mood, the examiner noted that the Veteran is dysphoric most days nearly every day and struggles with anxiety.  

The Veteran's private physician, Dr. R.B., submitted another statement in September 2008 confirming that the Veteran's symptoms from PTSD and depression had persisted.  He noted that she was on medication and noted that the Veteran's progress to return to work had not been good.  He noted her memory problems continued to be problematic and that, while she had diminished symptomatology related to her depression and PTSD, it was not in remission.  The physician noted that he did not foresee the Veteran's condition getting much better and that he did not think she would be able to work due to her PTSD and major depression.  

A VA examination was provided in February 2009.  At that time, the examiner reviewed the claims file and the examination was conducted with the Veteran while her husband was present.  The examiner noted that the Veteran's symptoms had increased in frequency and severity since the May 2008 examination.  The Veteran and her husband reported that she has severe depression and for one month she stayed in a camper without any significant activities.  The Veteran reported that she was feeling sad and depressed.  She stared into space.  The Veteran admitted that her attention and concentration were very poor and even simple tasks required significant effort. 

In August 2009, the Veteran submitted a statement reiterating many of the symptoms she reported throughout her treatment.  She endorsed anxiety, panic attacks, sleep disturbance, decreased concentration, inability to focus, nightmares, flashbacks, intrusive thoughts, avoidance of things that remind her of the trauma, avoidance, isolation, headaches, pain, suicidal and homicidal thoughts.  The Veteran described that she is unable to control her temper; she reported getting mad, screaming, throwing things, and spending hours sitting on the floor in the back of her closet.  She also reported that she sometimes sobs uncontrollably.  She stated that she spends days alone and talks to no one.  She further reported that she could not concentrate or she forgets what she is saying mid-sentence.  She also stated that she has difficulty following simple instructions.  She reported that she stopped working in December 2004 and has not returned to work since that time.  She reported that her housekeeper helps with the gardening and lawn and that she often goes four or five days without a shower or bath.  She reported that she begins "things" and never finishes; she also reported forgetting to brush her teeth or take her medicine.  Finally, she said she was tired because she could not sleep and that she did not "give a hoot".

The Veteran was provided a VA examination in October 2015.  The examiner noted the Veteran's history and noted that the Veteran continues to have recurrent, intrusive recollections and dreams about the events.  The examiner noted the Veteran's stressors and noted that she becomes physically and psychologically distressed when she thinks or talks about her traumatic experiences, or is exposed to situations, people, places, or cues that resemble her traumatic experiences.  She reported that her body becomes tense, her muscles tighten, and that she becomes nauseous, anxious, and distressed.  The Veteran reported that she isolates herself in order to avoid coming into contact with reminders or people who remind her of the traumatic events.  The Veteran stated that she views the world as dangerous and finds it difficult to trust others.  She reported that she did not engage in things that she used to enjoy, such as quilting and crafts, as they do not provide the enjoyment she used to gain from completing them.  She also reported that she finds it difficult to feel close to others and avoids situations in which she may need to interact with others.  The Veteran reported irritability when she is anxious and will yell and swear at her husband.  She reported being hypervigilant and will scan her environment frequently to reassure herself that she is safe.  She does not like to be approached form behind and is easily startled.  She also reported impaired sleep characterized by delayed sleep onset, frequent disturbing nightmares, and restless sleep.  She reported that she gets approximately 4 to 6 hours of sleep per night.  She also reported that she has difficulty with concentration and will not remember what she has read, things she wants to accomplish, or conversations.  The examiner noted that the symptoms continue to cause distress for her and negatively impact her functioning.  

The examiner also diagnosed major depressive disorder, recurrent and moderate.  The examiner commented that the Veteran's symptoms included feeling depressed most days, and marked disinterest in activities she used to enjoy.  She found it difficult to become motivated to do daily chores at home, and she had fatigue, impaired concentration, and frequent suicidal ideation.  

The examiner noted that it was possible to differentiate which symptoms are attributable to each diagnosis.  However, the Board notes that the Veteran is service-connected for both diagnoses, and as such, the combination of the symptoms will be considered in determining her overall disability rating.  

In summarizing the Veteran's occupational and social impairment, the examiner noted that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  
The examiner reviewed the entire claims file, including military treatment records, military personnel records, military post-deployment questionnaire, the DD Form 214 separation documents, the VA treatment records, and all records in VBMS pertinent to her PTSD and depression diagnoses.  

On clinical evaluation, the Veteran reported that she continues to live with her husband on the land that her family homesteaded.  She has children who live near her that she sees occasionally.  She stated that she attended a monthly meeting for the Intertribal Warrior Society, where her husband is a member.  She stated that she does not attend the social meetings that are scheduled each month for this organization.  She also reported that she does not read her emails or answer her phone.  She stated responding to those things requires more energy than she has.  

Since her last examination, the Veteran reported that she continued to stay at home; she denied engaging in quilting or pottery work that used to provide a lot of enjoyment for her.  The Veteran reported that she is seen by Dr. M.L. in the Mental Health Clinic at her local VA.  She reported being provided medications for her anxiety and depression.  

The Veteran denied recent legal problems or issues with substance abuse.  The examiner noted that the Veteran continued to meet all of the criteria.  The examiner indicated that the Veteran's symptoms included: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The examiner noted that the Veteran was on time for her evaluation.  She utilized oxygen, was cooperative with the examiner, and oriented to person, place, time, and situation.  The Veteran's speech was clear and easily understood and her facial expression was neutral and her mood euthymic.  Her thought processes were linear, logical, and future oriented.  There were no paranoid or delusional thoughts evident and her memory was assessed as being within normal limits.  The Veteran did not act in an impulsive or inappropriate manner during the evaluation and her insight and judgment appeared intact.  During the evaluation, the Veteran reported that she is tearful at times; she indicated that her irritability is expressed verbally but not physically.  Finally, she reported that, while she has transient suicidal ideation, she has not formulated a suicide plan or attempted suicide.  The examiner found that the Veteran is capable of managing her financial affairs.  

c.  Analysis

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD with major depressive disorder most nearly approximates a 100 percent rating.  

The Board notes that, throughout the course of the appeal, the Veteran has had significant problems related to her mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  Indeed, the evidence shows that the Veteran has suffered from continued depression and anxiety over the course of her treatment.  She has continually reported these symptoms, and while they have been more or less severe during certain points in her treatment, they have never subsided; or, as her doctor stated in September 2008, she has never been in remission.  As such, the Board finds that the Veteran's long-reported mood disturbances rise to the level of "near continuous".  The frequency and duration of these symptoms affecting her mood have been consistently described throughout the period on appeal.  The Veteran's mood also has appeared to have a significant impact on her functioning.  Indeed, the severity of her depression and anxiety, which is so severe that she will sometimes retreat into her closet, is severely disabling and mostly prevents the Veteran from functioning.  The Board notes that throughout her appeal the evidence shows that, at times, the Veteran has been unable to perform activities for daily living.  Therefore, the Veteran's disturbances in mood resulting from her PTSD and major depressive disorder are severely disabling and have existed for the entire period on appeal.  

Turning to the Veteran's symptomatology as it relates to her judgment and thinking, the Board notes that while the Veteran's thought processes have generally been described as normal, the examiners have consistently found that the Veteran seemed preoccupied with one or two topics on examination.  Additionally, the Veteran has endorsed suicidal thoughts and homicidal thoughts throughout her treatment, which spans over 13 years.  The Veteran was described consistently as having poor concentration, and she had memory impairment throughout her appeal.  On examination, in May 2008, her memory was intact.  However, the examiner in May 2008 noted that the Veteran appeared to minimize her symptoms.  Again in October 2015, the Veteran's memory functioning was judged to be normal.  The Veteran has repeatedly stated that her memory has been poor.  Overall, the major impact on the Veteran's judgment and thinking appears to result from her anxiety and depression, but she has not exhibited poor decision-making.  Her insight was also normal on examination in May 2008 and in October 2015.  She endorsed cursing and yelling when she was angry, and even throwing things on occasion.  Indeed, she reported that she was easily irritated, and her husband echoed these sentiments.  She and her husband have repeatedly reported that she has to be told to shower and maintain proper hygiene.  Taking into account the severity of these symptoms and the effect that they have on the Veteran's thoughts and judgment, as well as their nature, frequency, and duration, the Board finds that the impairment due to her service-connected PTSD with major depressive disorder most nearly approximates the 100 percent disability rating.  

Regarding the Veteran's social functioning, the evidence shows that the Veteran socially isolates herself extensively.  She has discussed her husband throughout the appeal and she has appeared to maintain a relationship with him, despite the difficulties caused by her psychiatric symptoms and diagnoses.  He has attended some of her evaluations and has seemed supportive, but he has consistently described the difficulties caused by her psychiatric diagnoses on their marriage.  Further, the Veteran has also intimated that she has some relationship with her children, who live close.  Despite this, the Veteran has repeatedly indicated that she spends time alone; and, she denied any hobbies except computer games.  She has not reported any friendships and her psychiatric disorder symptoms have severely impacted her ability to engage in social activities.  Indeed, she has repeatedly reported that she hides in her dark closet when she feels overwhelmed and that she does not answer the phone or email correspondence.  Therefore, these symptoms of isolation and inability to establish social relationships are severe.  

Furthermore, with respect to the Veteran's occupational functioning, the Veteran's PTSD symptoms have been shown to impact her employment.  Her private physician has repeatedly indicated that the Veteran's ability to work at this point is nonexistent due to her psychiatric diagnoses.  As early as 2004, the Veteran's private physician put the Veteran on a leave of absence, and she could not return to work.  The Board notes that the Veteran is in receipt of a total disability rating based on individual unemployment (TDIU) due to the severity of her psychiatric symptoms.

The Veteran has consistently reported difficulties related to depression, anxiety, sleep, nightmares, irritability, difficulty concentrating, suicidal ideation, isolationist tendencies, hypervigilance, inability to maintain proper hygiene, difficulty completing tasks such as gardening or unpacking, and problems in establishing and maintaining effective work and social relationships.  Thus, while the record does not show that the Veteran is in persistent danger of hurting others, her isolative behavior, her relationship with only her husband, and her inability to perform activities of daily living, shows evidence and symptoms that more nearly result in total impairment in social functioning.  Therefore, the Board resolves reasonable doubt in favor of the Veteran, and finds that the criteria for a 100 percent rating under the General Rating Formula are met for the entire appeal period.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).
  
d.  Additional Considerations

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114 (s) (West 2014) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC). 

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).

Here, the Veteran is in receipt of TDIU due to her service-connected PTSD and major depressive disorder.  She is also in receipt of a 100 percent disability rating  for her PTSD and major depressive disorder.  Finally, she is also service-connected for residuals of a hysterectomy, rated as 50 percent disabling, a compression fracture of D-8 with pain on motion, rated as 10 percent disabling, and osteoporosis, rated as noncompensable.  These service-connected disabilities are not independently ratable at a combined 60 percent, and she has not contended and the record does not otherwise suggest that these disabilities alone render her unemployable.  Both her TDIU and total rating are based on her PTSD and major depressive disorder.  Thus, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114 (s).  


ORDER

Entitlement to an initial rating of 100 percent for service-connected PTSD with major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


